United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                   November 28, 2005
                          FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                               No. 04-60582

                             Summary Calendar


                         Saleem Ibrahim Charania
                                            Petitioner,

                                   versus

             Alberto R. Gonzales, U.S. Attorney General
                                          Respondent.




                Petition for Review of an Order of the
                     Board of Immigration Appeals




Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Petitioner Saleem Ibrahim Charania challenges the decision of

the Board of Immigration Appeals (“BIA”) adopting and affirming,

without opinion, the immigration judge’s (“IJ”) decision to deny

his request for asylum and for withholding of removal.           Finding the

IJ’s decision supported by substantial evidence, we affirm.


                                      I.




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     Saleem Ibrahim Charania, a 38-year old male native and citizen

of Pakistan, attempted to enter the United States without a valid

passport.      The Immigration and Naturalization Service (“INS”)

charged him under 8 U.S.C. § 212(a)(7)(A)(I) of the Immigration and

Nationality Act.    His petition for asylum was denied by the IJ, and

the Board of Immigration Appeal affirmed, without opinion.

     Charania requested asylum on the basis of alleged persecution

and fear of persecution as a Shi’a Muslim.        He asserted that his

life was threatened by Sunni Muslims, the religious majority in

Pakistan.   He alleged that in May 2001, shortly before arriving in

the United States, he was attacked by several Sunni youth and was

hospitalized for two days due to his injuries.          He also alleged

that violence against Shi’a Muslims was on the rise since the death

of Sunni Muslim leader, Saleem Qadri, earlier that month.

     The    IJ   rejected    Charania’s   claim   for   asylum,   finding

inconsistencies in his testimony and credibility problems with his

documentary evidence.       She concluded that Charania failed to show

that he was persecuted or that he had a reasonable fear of

persecution.     She described the act of vandalism at his store as

mere “harassment,” rather than persecution. Charania submitted two

affidavits of neighboring shop owners who supported his testimony

regarding the May 2001 attack.       However, the IJ discredited this

testimony because Charania testified that he did not know the two

affiants, while each averred that they knew Charania for several

years.

                                     2
      The Board of Immigration Appeals affirmed the IJ’s decision

without opinion.        The BIA denied Charania’s motion to reopen,

finding    the    evidence   cumulative      and     identical   to     arguments

previously raised.       We have jurisdiction pursuant to 8 U.S.C. §

1251(b)(1).

                                      II.

      We review a BIA’s determination that an applicant for asylum

failed to establish his statutory eligibility for substantial

evidence.1       Under this standard, we may not reverse the BIA’s

decision unless we find that the evidence compels a contrary

conclusion.2       Substantial     evidence     is    lacking    only    if   the

petitioner establishes that the record evidence “was so compelling

that no reasonable fact finding could fail to find” the petitioner

statutorily eligible for asylum or withholding.3

      Under section 208(a) of the INA,4 the Attorney General is

authorized to grant asylum to “refugees.”5             A refugee is a person



      1
        INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992); Faddoul v. INS, 37 F.3d
185, 188 (5th Cir. 1994). Typically, we only review the decision of the BIA and
do not concern ourselves with the decision of the IJ. Castillo-Rodriguez v. INS,
929 F.2d 181, 183 (5th Cir. 1991).      However, when the BIA has adopted the
findings of the IJ, we review the IJ’s decision directly. Gomez-Mejia v. INS,
56 F.3d 700, 702 (5th Cir. 1995).
      2
        Elias-Zacarias, 502 U.S. at 481 n.1; Mikhael v. INS, 115 F.3d 299, 302
(5th Cir. 1997); Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994).
      3
       Elias-Zacarias, 502 U.S. at 483-84.
      4
       8 U.S.C. § 1158(a).

      5
        INS v. Cardoza-Fonseca, 480 U.S. 421, 428 n.5 (1987); Mikhael v. INS, 115
F.3d 299, 303 (5th Cir. 1997).

                                       3
unable    or    unwilling     to    return   to    his   country      “because    of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”6               In order to establish refugee

status, the applicant must present specific facts demonstrating

that he suffered past persecution or has a well-founded fear of

future persecution on account of one of the protected categories.7

The burden is on the claimant to establish eligibility for asylum

and withholding of deportation.8

      We conclude that Charania has failed to meet his burden of

establishing      that   he    qualifies     for    asylum     and    withholding.

Charania was the only witness during his asylum hearing, and his

testimony      contradicts    the    documentary     evidence        he   submitted.

Charania    testified    to    several   beatings,       but   he     presented   no

evidence establishing that the beatings actually occurred.                        In

addition, the affidavits supporting the alleged May 2001 beating

were provided by two individuals who stated they knew Charania for

several years. However, Charania testified repeatedly on the stand

that he did not know the two affiants.              Moreover, the affidavits

stated that the incident occurred on May 26, 2001, while Charania



      6
       8 U.S.C. § 1101(a)(42)(A).
      7
       Id.; Elias-Zacarias, 502 U.S. at 481; Faddoul v. INS, 37 F.3d 185, 188
(5th Cir. 1994).

      8
        See 8 C.F.R. § 208.13 (1999); Mikhael, 115 F.3d at 304; Faddoul, 37 F.3d
at 188.

                                         4
maintained that the incident occurred on May 30, 2001.   The IJ did

not err in refusing to give credence to these affidavits. Finally,

Charania also cannot establish that the attacks occurred on account

of his membership in the Shi’a Muslim community.

                               III.

     For the foregoing reasons, the BIA’s decision affirming the

IJ’s denial of asylum and withholding to Charania is AFFIRMED.




                                5